        Case 1:17-cr-00061-LAP Document 256 Filed 06/22/20 Page 1 of 2
Gary Tanner                                  4                              3040403 – ER.cr
Docket Number: 17 CR 61 (LAP)




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
                              PROBATION OFFICE

                                JUDICIAL RESPONSE

THE COURT ORDERS:



[X]   Transfer of Jurisdiction to the District of Arizona APPROVED



[ ]   Transfer of Jurisdiction to the District of Arizona DENIED



[ ]   Other




                                                         Honorable Loretta A. Preska
                                                         Senior U.S. District Judge
                                                         June 22, 2020
                                                         Date
                     Case 1:17-cr-00061-LAP Document 256 Filed 06/22/20 Page 2 of 2

PROB 22                                                                                                  DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                              17 CR 61 (LAP)
                                TRANSFER OF JURISDICTION
                                                                                                         DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:              DISTRICT

 Gary Tanner                                                       SOUTHERN DISTRICT OF NEW YORK
 Arizona
                                                                   NAME OF SENTENCING JUDGE

                                                                   Loretta A. Preska, Senior U.S. District Judge
                                                                   DATES OF PROBATION/SUPERVISED             FROM          TO
                                                                   RELEASE:
                                                                                                             11/26/19      11/25/21

 OFFENSE
 Count 1: Honest Services Wire Fraud Conspiracy in Violation of 18 U.S.C. 1349, a Class C Felony. Count 2: Honest
 Services Wire Fraud in Violation of 18 U.S.C. 1343 and 1346, a Class C Felony. Count 3: Travel Act Conspiracy in
 Violation of 18 U.S.C. 371, a Class D Felony. Count 4: Money Laundering Conspiracy in Violation of 18 U.S.C. 1956(h), a
 Class C Felony.


 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the District of
 Arizona upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of
 probation or supervised release may be changed by the District Court to which this transfer is made without further
 inquiry of this Court.*




              June 22, 2020
              Date                                                            United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                                  United States District Judge
